DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In the amendment filed on 1/12/2021, claims 1, 4, 8, 11, 15, and 18 have been amended. The currently pending claims considered below are claims 1-20.
In the amendment filed on 1/12/2021, the specification has been amended to correct typographical errors. The amendments to the specification has been accepted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Zak (US Publication 2017/0262927 A1) and Shulman (US Publication 2011/0145729 A1) teach analogous art to the instant application, that of managing event data. Zak more specifically teaches a system to provide web services to maintain and organize event package information. Shulman more specifically teaches 
The feature of generating event data based on selected information is disclosed in claim 1, that recites “cause to display on the second data source the information accessible by the second data source, wherein the displayed information is selectable via the second data source; electronically receive input data from the second data source, wherein the input data is based on a selection of one or more data points included in the displayed information; generate event data based on the input data;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heath (US Publication 2013/0073389 A1)
Taylor (US Patent 8,812,525 B1)
Zambrano (US Patent 8,700,540 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168